 Case 4:19-cr-40068-KES Document 43 Filed 11/26/19 Page 1 of 2 PageID #: 108



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:19-CR-40068-01-KES

                   Plaintiff,

      vs.                                            ORDER GRANTING
                                                      CONTINUANCE
WILLIAM JOHN HALL, JR.,

                   Defendant.


      Defendant, William John Hall, Jr., moves for a 60-day continuance, and

plaintiff does not object. The court finds that the ends of justice served by

continuing this trial outweigh the best interests of the public and the defendant

in a speedy trial because defense counsel needs additional time to review

discovery and discuss the case with defendant. Based on the foregoing, it is

therefore

      ORDERED that defendant’s motion is granted. The following deadlines

will apply:

       Suppression/voluntariness         December 31, 2019
       motions
       Responses to motions due          Within five days after motion is
                                         filed
       Subpoenas for suppression         December 31, 2019
       hearing
       Suppression/voluntariness         If necessary, will be held prior to
       hearing before Magistrate         January 17, 2020
       Judge Veronica Duffy
       Applications for Writ of          January 28, 2020
       Habeas Corpus Ad
 Case 4:19-cr-40068-KES Document 43 Filed 11/26/19 Page 2 of 2 PageID #: 109



       Testificandum
       Other motions                      February 4, 2020
       Responses to motions due           Within five days after motion is
                                          filed
       Subpoenas for trial                February 4, 2020
       Plea agreement or petition to      February 4, 2020
       plead and statement of
       factual basis
       Notify court of status of case     February 4, 2020
       Motions in limine                  February 11, 2020
       Proposed jury instructions         February 11, 2020
       due
       Jury trial                         Tuesday, February 18, 2020, at
                                          9 a.m.

      The period of delay resulting from such continuance is excluded in

computing the time within which the trial of the offense must commence. 18

U.S.C. ' 3161(h)(7)(A).

      All other provisions of the court's scheduling and case management

order remain in effect unless specifically changed herein.

      Dated November 26, 2019.

                                        BY THE COURT:


                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE
